Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

The Claims 1-25 rejected under 35 USC § 112 Rejection.

The Claims 1, 2-7, 13, 18, 19, 21, 22 and 24 are Rejected under 102/103 Rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
 The claims 1, 18 and 24 lack adequate written description.
Although the n-dimensions appear to be individual compound ID number, there is no description of any metric or quantification or means to express distance along any of the dimensions. The vectors as described are scale-less and as such are non-Euclidian and cannot be used to express any physical distance as taught in the specification.

 The specification does not clearly describe how to plot extracted odor information to a first location on an n-dimensional sample space. Plots are typically 2D and 3D. There is not teaching in specification how to present/plot information in n-dimensions, where n>3.

Claim Objections
Claim 1 is objected to because of the following informalities: the wording “a first location on an n-dimensional sample space” suggests that this first locations supposed to be really on the sample space (as opposed to in the sample space).
Appropriate correction is required.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 13, 18, 19,  21, 22, 24 and 25 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sobel (US Pub.20160216244).

Regarding Claim 1, Sobel disclose a method of assessing odors, comprising:
     providing an electronic nose that extracts measurements from odors (Abstract, where sampling odor sources and detecting primary odorants, then for each odor source, storing each of the sampled odor sources), from which measurements  (Abstract, the method may be used in electronic noses and like equipment) at least n chemical descriptors are extractable where n is greater than unity (Abstract, where sampled odor sources in respective primary vectors of odor descriptors that describe the primary odorants);
     applying said electronic nose to an odor (Claim 9, where electronic nose device for detecting and comparing odors, comprising: a sampling unit configured to sample odor sources and detect primary odorants therein);

      plotting said extracted odor information (Figures 4A and 4B) to a first location on an n-dimensional sample space, each dimension being related to a respective one of said n chemical descriptors (Figures 5A and 5B, (Figures 1 # 16 and 18, para [0066], and [0067], where two odors to be compared are initially sampled 10, 12, and primary odorants are identified or detected 14. A closed set of odor descriptors characterizes each primary odorant, and thus each primary odorant can be vectorized 16 in terms of the set of primary odorant. Vectors are then built 18 describing the overall odor. The vectors may need to be normalized 20 if different odors have different numbers of primary odorants); and
      outputting an assessment based on said first location(para [0067],[0068], where vectors may need to be normalized 20 if different odors have different numbers of primary odorants, the normalizing vector corresponds to the location;  order to compare two odors, the source vectors are compared 22 by determining the angle between the vectors. As the source vectors are of the same dimension, the dot product is a fully defined operation between the normalized vectors. Using the dot product, an angle is determined between the source vectors, which can be output as a difference between the odors).

Regarding Claim 2, Sobel disclose the method of claim 1, but does not disclose comprising selecting said n chemical descriptors from m chemical descriptors available from said electronic nose, where m is greater than n (Para [0087] and [0088] where 1433 possibilities). With this in mind, we first set out to model the total number of descriptors our model may rely on. Step 1: Selecting the number of descriptors The first step in the optimizing method is to decide on the number of features (descriptors) to look for. To do this we use a random half of Dataset #2 as a training-set (47 comparisons) and run a simulation. Reference is now made to Figs. 7 A and 7B, which are graphs illustrating optimizing the angle distance model).

Regarding Claim 13, Sobel disclose the method of claim 1, comprising building an n-dimensional perception space ([para 0083], where define the distance between them as the angle between these two vectors within a physicochemical space of n dimensions).

Regarding Claim 18, Sobel disclose a digital electronic nose comprising:
an n-dimensional digitized perception space, the space digitized in terms of just noticeable distances, said just noticeable distances being an average of minimum discernable distances over a group of users (Fig. 5A, para [0083], where distance between X and Y can be calculated (A) The mean of all pairwise distances  between all the components of X and Y. (B) Alternatively, one can represent both X and Y  as single 
     an input for an odor to be measured (Page 25, lines 24-30, where to get  measure of the distance between two mixtures… pairwise Euclidean distance between the components in one mixture and the component  in the other mixture are averaged, where the vectors are the physicochemical properties obtained for each component);
      a mapping unit connected to said input and to said n-dimensional digitized perception space, for mapping said input odor onto a first location on said digitized n-dimensional perception space, said first location being expressible digitally in terms of said just noticeable distances (Figures 1 # 16 and 18, para [0066], and [0067], where two odors to be compared are initially sampled 10, 12, and primary odorants are identified or detected 14. A closed set of odor descriptors characterizes each primary odorant, and thus each primary odorant can be vectorized 16 in terms of the set of primary odorant. Vectors are then built 18 describing the overall odor. The vectors may need to be normalized 20 if different odors have different numbers of primary odorants, e.g., each vector comprise the distances and normalizing vectors corresponds to the different location in the space);
     an output for outputting a digitized measure of said input odor based on said first location (para [0067] and [0068], where vectors may need to be normalized 20 if different odors have different numbers of primary odorants, the normalizing vector corresponds to the location; the source vectors are of the same dimension, the dot product is a fully defined operation between the normalized vectors. Using the dot 

Regarding Claim 19, Sobel disclose the digital electronic nose of claim 18, wherein said n-dimensional (para [0083], where represent both X and Y as single vectors reflecting the sum of their components, and define the distance between them as the angle between these two vectors within a physicochemical space of n dimension) perception space is electronically stored (Abstract, where storing each of the sampled odor sources in respective primary vectors of odor descriptors that describe the primary odorants).

Regarding Claim 21, Sobel disclose the digital electronic nose of claim 18, wherein respective just noticeable distances are angles on said n-dimensional perception space (para [0083], where distance between X and Y can be calculated as (A) The mean of all pairwise distances between all the components of X and Y. (B) Alternatively, one can represent both X and Y as single vectors reflecting the sum of their components, and define the distance between them as the angle between these two vectors within a physicochemical space of n dimension).

Sobel disclose the digital electronic nose of claim 21, wherein an angle between two odors on said n-dimensional digitized perception space is 

    PNG
    media_image1.png
    57
    171
    media_image1.png
    Greyscale

where

    PNG
    media_image2.png
    34
    49
    media_image2.png
    Greyscale
 is the dot product between vectors representing said two odors respectively and 

    PNG
    media_image3.png
    44
    41
    media_image3.png
    Greyscale
 sent and 
    PNG
    media_image4.png
    43
    31
    media_image4.png
    Greyscale
are their Euclidean norms(para [0085] and [0086], where pairwise Euclidean distance over all the descriptors of all mono-molecular components comprising any two mixtures is a poor predictor of perceptual similarity between the two mixtures; define the distance between the vector of mixture U and the vector of mixture V, as the angle between the two vectors, given by:

    PNG
    media_image5.png
    60
    89
    media_image5.png
    Greyscale
.

Regarding Claim 24, Sobel disclose a method of assessing odors, comprising: providing an electronic nose that extracts chemical characterizations from odors;
 applying said electronic nose to first and second odors (Fig. 1, # 10, sample 1st odor and sample 2nd odors (12));
 extracting a chemical odor characterization of said first and second odors respectively using said electronic nose (para [0088], where to extract the most relevant chemical descriptors for predicting perceptual similarity using the angle distance model);

outputting said distance as a measure of similarity between said first and second odors (Fig. 11, para [0117], where pairwise Euclidean distances increases, mixture are more similar to each other).

Regarding Claim 25, Sobel disclose the method of claim 24, comprising digitizing said distance in terms of just noticeable differences (para [0083], where one can represent both X and Y as single vectors reflecting the sum of their components, and define the distance between them as the angle between these two vectors within a physicochemical space on n dimensions).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sobel (US Pub.20160216244) in view of Kolmakov (Pat.8443647).

Sobel disclose the method of claim 2, comprising selecting said n chemical descriptors(Fig. 17, para [0058], where  randomly selected sets of 21 descriptors).
Sobel does not disclose descriptors that build a sample space on which test odors identified to be similar cluster relatively close together and test odors identified to be different are relatively far apart.
Kolmakov disclose descriptors that build a sample space on which test odors identified to be similar cluster relatively close together and test odors identified to be different are relatively far apart (Fig. 6, where 2-proton const T, CO, grad R, circular the cluster relatively close together, and outside the circles (Ethanol grad T, 2-proparl grad T, Air grad T relatively far apart, Col. 9, 59-67, LDA (Linear Discriminant Analysis can be performed to interpret and characterize  the detectable response data …pattern recognition methods for characterizing …principal component analysis,  regression analysis, cluster analysis).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide the cluster test odors, as taught by Kolmakov in the Sobel reference in order to more accurately detect the odors data for the particular area/region.

Regarding Claim 4, Sobel disclose the method of claim 1, but Sobel does not disclose said sample space having a plurality of test samples plotted thereon, each sample being associated with at least one odor describing term, the method comprising finding a predetermined number of closest test samples to said first location or finding all test 
Kolmakov disclose sample space having a plurality of test samples plotted thereon, each sample being associated with at least one odor describing term, the method comprising finding a predetermined number of closest test samples to said first location or finding all test samples within a predetermined radius of said first location and said outputting an assessment comprises outputting an odor describing term associated with said test samples thus found (Fig. 6, Col. 9, 59-67 through Col.10, lines 1-10, 20-21, LDA (Linear Discriminant Analysis) can be performed to interpret and characterize  the detectable response data …pattern recognition methods for characterizing …principal component analysis,  regression analysis, cluster analysis, linear discriminant analysis and combinations thereof can be used to create a profile from the detectable responses. The pattern recognitions  methods …used to correlate the response profile to know response profiles to identify  the target. LDA is based on presentation of the multi-sensor detectable responses as ensembles of point in N-dimensional space, where N in the number of sensing elements. The detectable responses are classified into classes and matched…as a search of the coordinate system, e.g., classes corresponds to the coordinate system /location and each class corresponds to the number of sensing elements).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide a predetermined number of closest test  Kolmakov in the Sobel in order to more accurately detect the odors data for the particular area/region.

Regarding Claim 5, Sobel disclose the method of claim 1, but Sobel does not disclose said sample space having a plurality of regions, the method comprising associating respective regions of said sample space with corresponding odor describing terms, and said outputting an assessment comprises outputting an odor describing term associated with said first location.
Kolmakov disclose sample space having a plurality of regions, the method comprising associating respective regions of said sample space with corresponding odor describing terms (Col. 10, lines 3-10, where LDA is based on presentation of the multi-sensor detectable responses as ensembles of point in N-dimensional space, where N in the number of sensing elements(e.g., gas components, could be three). The detectable responses are classified into classes and matched…as a search of the coordinate system; specifically see Fig. 4 a), b) c ) and more specifically see Fig. 5, Col. 9, lines 15-25, where  identify the target… be exposed to a sample containing 2-propanol (multi-sensor responses to a particular analyte as 2-propanol), and said outputting an assessment comprises outputting an odor describing term associated with said first location (Col. 11, lines 20-55, where a squared Mahalanobis distances of centers of classes is used as the criteria for class recognition e.g., different distances of centers corresponds to the different regions/class; in following matrices T, B , W…  g is the number of classes (i .e. the number of test gases);  n is the number of data points; k is the index of points; 1 indexes the classes; n1 is the number of points inside the class S 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide regions are locations and outputting an odor describing term, as taught by Kolmakov in the Sobel in order to more easily determine the odors data for the particular area/region.

Regarding Claim 6, Sobel in view of Kolmakov disclose the method of claim 5, but Sobel does not disclose wherein said regions are locations in said sample space of test odors and wherein said terms are terms associated with said test odors.
Kolmakov disclose regions are locations in said sample space of test odors and wherein said terms are terms associated with said test odors (Fig. 6, Col. 10, lines 3-10, where LDA is based on presentation of the multi-sensor detectable responses as ensembles of point in N-dimensional space, where N in the number of sensing elements. The detectable responses are classified into classes and matched…as a search of the coordinate system; Col. 11, lines 20-55, where a squared Mahalanobis distances of centers of classes is used as the criteria for class recognition, e.g., different distances of centers corresponds to the different regions; in following matrices T, B , W…  g is the number of classes (i .e. the number of test gases); n is the number of data points; k is the index of points; 1 indexes the classes; n1 is the number of points inside the class S 1 ; X,, is the average coordinate value taken over all the data; and X/ 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide regions are locations in said sample space and terms, as taught by Kolmakov in the Sobel in order to more accurately detect the odors data for the particular area/region.

Regarding Claim 7, Sobel in view of Kolmakov disclose the method of claim 4, but Sobel does not disclose comprising selecting a predetermined number of most commonly occurring odor describing terms.
 Kolmakov does not explicitly disclose a predetermined number of most commonly occurring odor describing terms, but Kolmakov disclose the (Col. 10, lines 5-7, where N is the number of sensing elements in the multi-sensor and Col. 9, lines 14-31, where identify  the target Fig. 4 and 5…identify the analyte as 2-propanol and correlated to the know response profile for 2-propanol to identify the analyte in the sample as 2-propanol).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide predetermined number occurring odor describing terms, as taught by Kolmakov in the Sobel in order to more analyzed the specific components of the odors.

Examiner note regarding the prior art of the record:
None of the above references fully disclose or render obvious:


Claim 9. The method of claim 4, comprising providing templates for odor-related discourse, and inserted said odor-describing term associated with said first location into one of said templates.

Claim 10. The method of claim 1, said sample space having a plurality of regions, the method comprising:
      associating respective regions of said sample space with corresponding odor carrying chemicals, and said outputting an assessment comprises outputting details of one or more odor-carrying chemicals having regions on or close to said first location.

Claim 11. The method of claim 10, comprising synthesizing said odor using said odor-carrying chemicals defined in said details.
Claim 12. The method of claim 1, wherein n is 18.

Claim 14. The method of claim 13, comprising finding a just noticeable distance between odors on said perception space, said just noticeable distance being an average of minimum discernable distances over a group of users.

Claim 15. The method of claim 14, comprising digitizing said perception space based on said just noticeable distances.



Claim 17. The method of claim 14, comprising using said digitizing to provide a comparison between different odors.

Claim 20. The digital electronic nose of claim 18, wherein said n-dimensional perception space comprises physicochemical descriptors applied to molecules along n axes of smell, wherein n is a plural integer.

Claim 23. The digital electronic nose of claim 20, wherein said molecules in said perception space are weighted according to 


    PNG
    media_image6.png
    65
    183
    media_image6.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Haddad (Pat.8880448);
2.Labreche (US Pat.7167815) disclose (Col. 14, lines 9-20, where the sample under test x corresponds to a particular reference product is preferably made by considering the size of the shortest distance between the point representing the sensory data Sx 
3. Byron (US Pat.10416138) disclose (Col. 3, lines 29-32, where the computing system may identify, from the flavor signature delta, olfactory or aromatic compounds (also referred to herein as odor compounds) corresponding to odor characteristics).
4. “A Review of The science and Technology of Odor Measurement” disclose on Page 19, where odor descriptor is assigned to an odor, the main odor descriptor categories can be rated in relative intensity on a 1 to 5, faint to strong, scale (0=not present). The odor testing descriptor data can then be plotted on a spider plot (radar plot) format with the distance along each axis representing the 0-5 scale for each of the categories…plot creates a pattern that can be readily compared to spider plots for other samples.
 5. McGinley “Odor Basis”, Understanding and Using Odor Testing” disclose n-dimensional descriptor (Page 9, where odor testing data can then be plotted on three separate spider graphs with the distance along each length of the spider graph representing the 0 to 5 scale. Three spider graphs are shown in Figure 5. Specific odor descriptors are represented on a histogram, which presents the percentage of assessors that assigned specific descriptors to the odor sample. An example histogram is also shown in Figure 5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857